Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holly Wimberly on 04/05/2021.

The application has been amended as follows: 

Claim 1:  A system for securely engaging a screen, comprising: a main structure; a screen brace configured to couple to a screen; a plurality of rod engagement mechanisms, each rod engagement mechanism comprising: a threaded rod having a first end and a second end, a main structure bracket coupled to the main structure and having a wall positioned between the main structure and the screen brace, the wall having a hole therethrough configured to receive at least a portion of the first end of the threaded rod, said hole having at least a portion of the first end of the threaded rod passing therethrough, and a threaded nut engaged with the threaded rod between the first end and the wall of the main structure bracket, wherein the second end of each threaded rod is coupled to the screen brace; wherein each rod engagement mechanism further comprises a bushing or spring positioned between the threaded nut and the wall of the main structure bracket and around the threaded rod; and further comprising a screen coupled to the screen brace.
Claim 2:  CANCEL.
Claim 3:  CANCEL.
Claim 8:  A system for securely engaging a screen, comprising: a main structure; a screen brace configured to couple to a screen; a plurality of rod engagement mechanisms, each rod engagement mechanism comprising:  Attorney Docket No. P23431US02NON-PROVISIONAL PATENT APPLICATION Page 16 of 18 a threaded rod having a first end and a second end, a screen brace bracket coupled to the screen brace and having a wall positioned between the main structure and the screen brace, the wall having a hole therethrough configured to receive at least a portion of the second end of the threaded rod, said hole having at least a portion of the second end of the threaded rod passing therethrough, and a threaded nut engaged with the threaded rod between the second end and the wall of the screen brace bracket, wherein the first end of each threaded rod is coupled to the main structure, wherein each rod engagement mechanism further comprises a bushing or spring positioned between the threaded nut and the wall of the main structure bracket and around the threaded rod, and further comprising a screen coupled to the screen brace.
Claim 9:  CANCEL.
Claim 10:  CANCEL.
Claim 15:  A system for securely engaging a screen, comprising: a main structure; a screen brace configured to couple to a screen; a plurality of rod engagement mechanisms, each rod engagement mechanism comprising: a first threaded rod having a first end and a second end, a second threaded rod having a first end and a second end, a female/female nut or threaded nut operatively connected to the second end of the first threaded rod and the first end of the second threaded rod, wherein the first end , further comprising a screen coupled to the screen brace.
Claim 16:  CANCEL.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633